DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because of the following inaccuracies.
Figure 13 includes the reference character “309” and not “390” when referring the spire structure as discussed in Paragraph 0081.
Figures 12 and 15 include reference numbers “354” and “355” which are not in the Specification. 
Specification Paragraph 0083 recites a first end “402” and a top wall “412”. These reference numbers are not in the drawings. 
Specification Paragraph 0084 recites an upper hollow space “411”. This reference number is not in the drawings. 
Paragraph 0109 recites spaced arcuate channels “1215”. This reference number is not in the drawings. 
Figure 47 shows reference number 2100 twice. Two elements are referred to as the spire cutter 2100. It is believed that one element should be “2112” in Figure 47 as shown in Figure 48.
Figure 48 shows reference number “2132”. This number is absent in the Specification.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the annular space between the spire and the side wall of Claim 11 must be shown or the features canceled from the claim(s).  Currently, the only annular space identified by the Specification is Element 232 as defined by the locking hook 230. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “… the removable cap having a plurality of locking tabs formed along an underside thereof that form a pressfit with the closed top end of the spire structure…”
It is unclear or indefinite what may comprise the “locking tabs”. The Specification and disclosure only identify locking ribs (Element 1225) in Paragraph 0108. For the purposes of examination, it will be assumed that the locking tabs refer to locking ribs of Element 1225. 
Claims 2-5 are rejected as dependent on a rejected base claim. 
Regarding Claim 6, the claim recites “… a lock ring (330) that has a first end (332) and an opposing second end (334), the first end including an enclosed space defined by a protrusion…” It is unclear how the first end includes an enclosed space defined by a protrusion. The specification makes clear that the enclosed space is within the hollow spire (390). This is made clear in dependent claims 10 and 18 which states that the protrusion comprises a hollow spire. However, how the protrusion relates to the spire is indefinite or unclear. Claims 7-24 are rejected as dependent on a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10, 12, 15-19, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Béréziat (US 3871545).
Regarding Claim 6, Béréziat discloses a base receptacle (1) having an interior space for receiving and holding a specimen, the base receptacle having an open first end and teeth (11) formed along an outer surface of the base receptacle. 
Béréziat also discloses a lock ring (3) that has a first end (at 30) and an opposing second end (36), the first end including an enclosed space (wherein central opening 30 is closed by disk 2 and the downwardly extending boss 40) defined by a steeped spire structure. The opposing second end (36) includes a plurality of flexible fins (34) that are configured to mate with the teeth (11) of the base receptacle so as to prevent removal of the lock ring from the base receptacle and resulting in the lock ring covering the open first end of the base receptacle. The plurality of flexible fins (34) mate with the teeth (11) only after the lock ring and base receptacle mate to one another via screw threads 12 and 31.
Finally, Béréziat discloses a removable cap (4) that is coupled to the lock ring.
While Béréziat discloses the sample bottle includes teeth (11) on the exterior of the bottle, Béréziat does not disclose that the teeth are formed along an inner surface of the base receptacle. However, one having ordinary skill in the art would recognize and find obvious that varying the location of the teeth from the interior of the sample container to the exterior is an obvious variation in the rearrangement or relocation of parts. A person having ordinary skill in the art would further recognize that changing the relative locations of interlocking fins and teeth would provide no unexpected results in the functioning of the locking mechanism. Please also note the internal teeth of Béréziat Element 44 which mate with external ratchet-shaped serrations 35. Therefore, varying the relative locations of the teeth from an external location to an internal position is an obvious variation which would have no impact on the functioning or performance of the non-removable closure. Please see MPEP 2144.04 VI Sections A and C. 
Regarding Claim 7, Béréziat discloses the base receptacle has first external threads (12) being formed at the open first end and the teeth (11) formed along the outer surface of the base receptacle between the first inner threads and a closed second end of the base receptacle. As discussed above, a person having ordinary skill in the art would recognize and find obvious the reversal or rearrangement of the external threads of Béréziat to the interior. The lock ring (3) further includes second inner threads (31) formed proximate the first end and third outer threads (32) formed proximate the second end, the second inner threads (31) are configured to mate to the first threads (12). Again, as discussed above, the relative location of the threads may be modified or changed as an obvious variation. 
Regarding Claim 8, Béréziat discloses each tooth (11) formed along the outer surface of the base receptacle has an angled surface that terminates in a lock surface, the teeth being spaced circumferentially along the inner surface (Figure 2).
Regarding Claim 9, Béréziat discloses the lock ring (3) has a center from which the plurality of flexible fins (35) protrude outwardly from and the third outer threads (32) are formed along a side wall of the lock ring located above the flexible fins. 
Regarding Claim 10, Béréziat discloses the protrusion comprises a hollow spire that extends upwardly from a hollow center core from which the plurality of flexible fins protrude, wherein a top enclosed end of the hollow spire defines the first end of the lock ring and protrudes above a side wall (36) of the lock ring.
Regarding Claim 12,  Béréziat discloses the hollow spire has a stepped construction. 
Regarding Claim 15, Béréziat discloses that the threaded connection between Element 12 and 31 are formed such that one revolution of the removeable cap (4) relative to the base receptacle results in the removeable cap reaching its thread end; however, rotation beyond the one revolution is required to cause the plurality of flexible fins to interlockingly mate with the teeth in an irreversible manner. 
Regarding Claim 16, Béréziat discloses the removable cap (4) includes fourth inner threads (41) that mate with the second outer threads (32) of the lock ring to threadingly attach the removable cap to the lock ring. As discussed above, the relative location of the threads may be reversed as an obvious variation. 
Regarding Claim 17, Béréziat discloses the removable cap has a hollow interior space that receives an upper end of the protrusion when the removable cap is threadingly attached to the lock ring. 
Regarding Claim 18, Béréziat discloses the protrusion comprises a hollow spire that has a stepped construction and extends upwardly from a hollow center core from which the plurality of flexible fins protrude, the stepped construction having a seal member (2) disposed in an annular shoulder of the spire, the seal member seating against a ledge formed between an upper end of the hollow interior space that has a smaller diameter than a lower end of the hollow interior space.
Regarding Claim 19, Béréziat discloses there are more teeth (11) than flexible fins (35) as shown in Figures 2 and 3. 
Regarding Claim 25, as discussed above, Béréziat discloses a base container (1) having an interior space for receiving and holding a specimen, the base container having an open first end with first threads (12) being formed at the open first end and a plurality of locking protrusions (11) formed along an outer surface of the base receptacle between the first threads and a closed second end of the base receptacle. As discussed above, the relative positioning of the threads on the interior or exterior of the container is an obvious variation in the rearrangement of parts that would have no impact on the functioning of the container. 
 Béréziat discloses a lock ring (3) that has a first end (at 30) and an opposing second end (36), the first end including an enclosed hollow space and the opposing second end including a plurality of flexible fins (34) that are configured to mate with the locking protrusions (11) so as to prevent removal of the lock ring relative to the base container. The lock ring (3) further including second threads (32) formed proximate the first end and third threads (31) formed proximate the second end, the third threads (31) being configured to mate to the first threads (12) and are positioned such that plurality of flexible fins (34) lock with the locking protrusions (11) only after the first and third threads mate to one another. Finally, Béréziat discloses a removable cap (4) that is coupled to the lock ring (3).
Regarding Claim 26, Béréziat discloses a method for securely retaining a liquid specimen comprising the steps of: receiving the liquid specimen within a base container of a sample collection bottle; and attaching a lock ring of the sample collection bottle onto the base container until a plurality of locking fins lockingly engage teeth formed along an outer surface of the base container resulting in the lock ring being irreversibly fastened to the sample collection bottle and the liquid specimen is securely contained in the base container. As discussed above, while Béréziat discloses the teeth are formed on an outer surface, the relative location of the teeth may be changed to be on the interior as an obvious variation. 
Regarding Claim 27, Béréziat discloses attaching the lock ring comprises screwing the lock ring onto the base container and further including the step of detachably attaching a cap to the lock ring. 
Regarding Claim 28, Béréziat discloses an upstanding spire structure that protrudes above a side wall of the lock ring and is configured to be received within an underside of the cap. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Béréziat (US 3871545) as applied to claim 6 above, and further in view of Finneran (US 5108386).
Regarding Claim 20, Béréziat discloses the limitations of Claim 6 as discussed above including a securely locking ring and cover. Béréziat does not disclose a blood vial subassembly comprising a hollow blood vial adapter that is configured to contact the lock ring and a blood vial that passes through the hollow blood vial adapter and is held in an upright position within the base receptacle. 
Finneran discloses a vial subassembly (12) that is held within an outer container (11) comprising a hollow vial adapter (21) that is configured to contact the outer container and a blood vial (12) that passes through the hollow blood vial adapter and is held in an upright position within the base receptacle (Fig. 5 - Col. 3 Lines 54-68). Béréziat and Finneran are analogous inventions in the art of medical containers adapted for withdrawal by syringe. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sample bottle of Béréziat with the blood vial subassembly of Finneran to retain a sample within a limited volume inner container which facilitates handling and withdrawal of small fluid samples by maintaining axial alignment of the smaller sample vial relative to the outer container (Col. 1 Lines 6-13, Col. 3 Lines 60-66). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over  Béréziat (US 3871545) as applied to claim 6 above, and further in view of Nakahana (US 2011/0085951).
 Regarding Claim 23, Béréziat discloses the limitations of Claim 6 as discussed above. Béréziat does not disclose a side wall of the base receptacle includes a unique identifier and a side wall of the lock ring further includes the unique identifier. 
Nakahana discloses a similar sample container (200) with a unique identifier (Figure 6 – Paragraph 0097). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Béréziat with the unique identifier of Nakahana in order to identify the sample with various data and/or control information (Paragraph 0003). Furthermore, while Nakahana discloses that only the bottle body includes a bar code, a person having ordinary skill in the art would recognize and find obvious the use of a barcode on both the bottle body and other areas associated with the bottle to ensure proper identification of the sample. See also Ueyama (US 2019/0247849) and Rainen (US 6361505). 
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following claim 1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, and is presented to applicant for consideration: 
1. (Examiner’s Proposed Draft) A secure specimen sample bottle comprising:

a base container having an interior space for receiving and holding a specimen, the base container having a plurality of locking protrusions formed along an inner surface of the base receptacle;

a lock ring that has a first end and an opposing second end, the first end including an enclosed hollow space defined by an upright spire structure that has a closed top end and the opposing open bottom end including a plurality of flexible fins that are configured to interlockingly mate with the locking protrusions so as to prevent removal of the lock ring relative to the base container upon engagement of the flexible fins to the locking protrusions;

a removable cap that is coupled to the lock ring, the removable cap having a plurality of locking ribs formed along an underside thereof that form a  press-fit connection with the closed top end of the spire structure when the removable cap is fully coupled to the lock ring; and 

a spire insert comprising a hollow body that has a closed top end, said spire insert  press-fit into an underside of the closed top end of the spire structure, the spire insert having an open bottom end with a plurality of protrusions extending outwardly from an outer surface proximate or at the open bottom end.

Claims 11, 13, 14, 21, 22, 24 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: While similar frangible access top closures may be seen in Béréziat (US 3871545) Element 46 and Graham (US 1117371) Element 9, the claimed structure provides a means for the removable cap to couple with the spire top cut portion once the spire structure is severed at the cut line. This is not suggested by the prior art. 
Similarly, the structure of annular space of Claim 11 is not suggested by Béréziat (US 3871545). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736